Name: 85/436/EEC: Commission Decision of 6 September 1985 amending for the eighth time Decision 85/163/EEC on certain protective measures against foot-and-mouth disease in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-09-21

 Avis juridique important|31985D043685/436/EEC: Commission Decision of 6 September 1985 amending for the eighth time Decision 85/163/EEC on certain protective measures against foot-and-mouth disease in Italy Official Journal L 252 , 21/09/1985 P. 0026 - 0027 Spanish special edition: Chapter 03 Volume 38 P. 0008 Portuguese special edition Chapter 03 Volume 38 P. 0008 *****COMMISSION DECISION of 6 September 1985 amending for the eighth time Decision 85/163/EEC on certain protective measures against foot-and-mouth disease in Italy (85/436/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 85/320/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 85/322/EEC (4), and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (5), as last amended by Directive 85/321/EEC (6), and in particular Article 7, thereof, Whereas an outbreak of foot-and-mouth disease has occurred in Italy; whereas that outbreak is such as to constitute a danger to the livestock of the other Member States, owing to the large volume of trade both in animals and fresh meat and in certain meat-based products; Whereas, following that outbreak of foot-and-mouth disease, on 6 February 1985 the Commission adopted several Decisions, particularly 85/163/EEC on certain protective measures against foot-and-mouth disease in Italy (7); Whereas the outbreaks have, as a result of the measures introduced and the action taken by the Italian authorities, in particular as regards vaccination against foot-and-mouth disease, been confined to certain parts of Italy's territory; Whereas it seems necessary to amend the scope of the restrictive measures to take account of the development of the disease and of measures carried out locally by the Italian authorities; Whereas, due to the recent appearance of disease in previously uninfected areas, as far as restrictions in trade in meat are concerned, it is necessary to return to the use of provinces as the basic geographical unit; whereas it may be possible to reduce restrictions to the local health area after a suitable delay if there is no evidence of further spread of disease within a province, in which the disease has remained until now localized to two herds having trading connections; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Commission Decision 85/163/EEC is modified as follows: 1. In Article 1 (2), '16 July 1985' is replaced by '6 September 1985'. 2. In Article 2 (3), '16 July 1985', is replaced by '6 September 1985'. 3. In Article 3 (3), '16 July 1985' is replaced by '6 September 1985'. 4. The Annex is replaced by the Annex to this Decision. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision three days after its notification. They shall immediately inform the Commisson thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 6 September 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 168, 28. 6. 1985, p. 36. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 168, 28. 6. 1985, p. 41. (5) OJ No L 47, 21. 2. 1980, p. 4. (6) OJ No L 168, 28. 6. 1985, p. 39. (7) OJ No L 63, 2. 2. 1985, p. 23. ANNEX 1. Parts of the territory which are the subject of restrictions on the trade in live animals: - the provinces of Avellino, Bari, Benevento, Campobasso, Caserta, Catanzaro, Cosenza, Ferrara, Firenze, Foggia, Massa Carrara, Napoli, Pistoia, Taranto, Trento, Salerno and Verona; - any other part of the territory situated within a radius of 10 kilometres around any outbreak of foot-and-mouth disease recorded after 1 February 1985. 2. Parts of the territory which are the subject of restrictions on the trade in fresh meat and meat products: (a) meat obtained from animals slaughtered after 3 September 1985 and products prepared using such meat: - the provinces of Firenze and Pistoia, - the province of Verona: if no further outbreak of foot-and-mouth disease occurs in this province, restrictions are reduced to local health area No 33 from 23 September 1985; (b) any other part of the territory situated within a radius of 10 kilometres around any outbreak of foot-and-mouth disease recorded after 1 June 1985.